Title: To Thomas Jefferson from Samuel Latham Mitchill, 22 August 1805
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Sir
                     
                  
                  I beg leave to submit to you two half Sheets of the yet unpublished first Number of the 9th Volume of the Medical Repository. You will find in it my Commentary on the texts of Hippocrates which shew the Greeks of old to have been grievously afflicted with yellow fever; and Mr. Peron’s Memoir on the use of Lime with betel to guard against febrile Distempers. 
                  Yours with great Respect and attachment
                  
                     Saml L Mitchill
                     
                  
               